Citation Nr: 0900218	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  08-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a panic disorder.

2.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 until April 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2006 and May 2007 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects the RO issued a Statement of the Case 
(SOC) on the issues of entitlement to service connection for 
a panic disorder and a bilateral foot condition in November 
2007.  The RO then certified the claims on appeal in June 
2008 and transferred the claims file to the Board.  After the 
August 2008 Board hearing, the veteran submitted additional 
VA outpatient treatment records that appear to be relevant to 
the issues on appeal.  However, the veteran did not provide a 
waiver of the initial review of that evidence by the RO prior 
to its submission for review to the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

By letter dated in December 2008 the Board notified the 
veteran that he had the right to have the new evidence 
reviewed by the RO prior to the Board's adjudication of the 
claim.  This letter provided the veteran the option of 
waiving RO review or remanding the claim for the RO's 
consideration of the new evidence.  The veteran responded in 
December 2008 that he wished for his claim to be remanded to 
the RO.  Accordingly, since the additional evidence in 
question is neither duplicative of other evidence nor 
irrelevant, and since a Supplemental Statement of the Case 
(SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the RO. 38 C.F.R. 
§ 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
associated with the claims file after the 
August 2008 Board hearing.  After review 
of this evidence, the RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any appropriate 
VA examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




